NO. 07-04-0443-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 FEBRUARY 22, 2005
                           ______________________________

                             DEMITRIUS LAMARR CURTIS,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 47,408-A; HON. HAL MINER, PRESIDING
                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Appellant, Demitrius LaMarr Curtis, appeals from a judgment 1) adjudicating him

guilty for the offense of possessing a controlled substance and 2) revoking his community

supervision. He originally pled guilty to the crime. Furthermore, the trial court, per a plea

agreement, deferred the adjudication of his guilt and placed him on community supervision.

Thereafter, the State moved to have his guilt adjudicated. In response, appellant moved

to withdraw his original plea of guilty. The trial court denied the latter motion and, instead,

granted that of the State. Consequently, appellant was adjudicated guilty of the offense

mentioned above and sentenced to prison for ten years. The sole issue before us involves
the voluntariness of his original plea and the trial court’s denial of his motion to withdraw

it. We dismiss the appeal for want of jurisdiction.

       To the extent appellant contends his original plea of guilty was involuntary, we have

no jurisdiction over that debate. This is so because the issue was not raised on appeal

immediately after the trial court accepted his plea, deferred his adjudication of guilt, and

placed him on community supervision. Jordan v. State, 54 S.W.3d 783, 786 (Tex. Crim.

App. 2001); Jones v. State, 42 S.W.3d 143, 148-49 (Tex. App.–Amarillo 2000, no pet.).

       Next, and to the extent that appellant questions the trial court’s denial of his motion

to withdraw the plea, we read the argument as an attack on the decision to adjudicate his

guilt. In other words, appellant is arguing that the trial court should not have adjudicated

him guilty because his plea was involuntary. Yet, again, we have no jurisdiction to entertain

the matter since statute bars a defendant from appealing the trial court’s decision to

adjudicate guilt. TEX . CODE CRIM . PROC . ANN . art. 42.12, §5(b) (Vernon Supp. 2004-05);

see Porter v. State, 93 S.W.3d 342, 344 (Tex. App.–Houston [14th Dist.] 2002, pet. ref’d)

(stating that a defendant who is adjudicated guilty of the original charge cannot appeal

supposed error in the adjudication of guilt process).

       Having no jurisdiction over the contentions raised by appellant, we dismiss the

appeal for want of jurisdiction.


                                                  Brian Quinn
                                                     Justice



Do not publish.



                                              2